Citation Nr: 1009403	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral spine disability, including 
degenerative disc disease and degenerative joint disease.  

4.  Entitlement to a compensable disability for left ear 
hearing loss.  

5.  Entitlement to service connection for basal cell 
carcinoma of the skin.

6.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the knees, 
acrominal joints, great toes and cervical spine, claimed as 
degenerative disc disease and degenerative joint disease of 
the entire body.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

  REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1954 until 
July 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision in 
regards to the spine, left ear, TDIU, basal cell carcinoma, 
and right ear claims and a July 2008 rating decision in 
regards to the claim for degenerative joint disease of the 
entire body, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The Veteran 
appeared before the undersigned Veterans Law Judge at a Board 
hearing held at the RO in July 2009, in regards to the claims 
other than the claimed degenerative joint disease of the 
entire body.

The Board notes that the July 2007 rating decision also 
denied the Veteran's claim for an increased rating for his 
service-connected bilateral lower extremities.  No notice of 
disagreement was filed in regards to those claims and they 
are not currently before the Board.

The issues of entitlement to an increased rating for left ear 
hearing loss and for service connection for basal cell 
carcinoma of the skin, degenerative disc disease and 
degenerative joint disease of the knees, acrominal joints, 
great toes and cervical spine, claimed as degenerative disc 
disease and degenerative joint disease of the entire body, 
and the claim for TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final January 2004 rating decision denied a claim for 
service connection for right ear hearing loss.  

2.  The evidence associated with the claims file since the 
January 2004 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for right ear hearing loss.  

3.  The evidence of record shows that the Veteran's right ear 
hearing loss is related to his active military service.  

4.  The Veteran's lumbosacral spine disability is not 
manifested by ankylosis of the spine.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the January 2004 rating decision 
is new and material; the claim of entitlement to service 
connection for right ear hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for the establishment of service connection 
for right ear hearing loss, have been met.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2009).

4.  The criteria for an evaluation in excess of 40 percent 
for a thoracic spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code (DC) 5242 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board reopens and grants the claim for 
service connection for right ear hearing loss.  In view of 
the Board's decision to reopen and grant the Veteran's claim, 
a discussion of VA's duties to notify and assist in regards 
to that claim is unnecessary.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
January 2007, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him that the 
evidence must support a worsening of his disability to 
substantiate the claim.  The letter also informed him of VA's 
duty for obtaining pertinent evidence under federal control 
and that it would aid him in obtaining pertinent evidence not 
under federal control, but that it was his responsibility to 
obtain such evidence.  

Moreover, with respect to the Dingess requirements, the 
appellant was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in December 
2007.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified, relevant medical records.  The Veteran has 
submitted private medical records and lay statements.  He was 
also was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

In addition, he was afforded a VA medical examination in 
February 2007, which provided specific medical opinions 
pertinent to the issue on appeal.  Although, in his July 2009 
hearing, the Veteran claimed that his service-connected 
lumbosacral spine disability symptoms are more severe 
currently, a new VA examination is unnecessary.  The Veteran 
is already in receipt of a 40 percent disability rating for 
his service-connected spine.  A rating in excess of such a 
disability rating would requiring a showing of ankylosis or 
incapacitating episodes of at least 6 weeks during the past 
12 months.  The record does not indicate that the Veteran has 
ankylosis, and the Veteran has not claimed it.  Furthermore, 
the Veteran has repeatedly reported that he has been told by 
his doctors that he should not be on bedrest.  As such, a new 
VA examination is unnecessary to determine the Veteran's 
current level of disability for rating purposes.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for right ear hearing loss.  A review of 
the record indicates that the Veteran was previously denied 
service connection for that disorder in a January 2004 rating 
decision.  The Veteran did not file a Notice of Disagreement 
and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).   

The RO appears to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the January 2004 rating 
decision consisted of service treatment records, which 
generally indicated normal right ear hearing in service.  His 
examinations indicated that he scored 15/15 in the whispered 
voice and his later audiometry examinations indicated that he 
did not have right ear hearing loss under 38 C.F.R. § 3.385 
for a disability under VA standards.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An August 1973 VA ear examination found his right ear hearing 
to be normal.  An August 1992 VA examination found him to 
have normal right ear sensitivity from 250 to 1000 Hz, with a 
mild to moderately-severe sensorineural loss from 1500 to 
8000 Hz, with a excellent speech discrimination score, in 
quiet.  An October 2002 VA examination also found the right 
ear to have moderately severe high-frequency sensorineural 
hearing loss.  The Veteran also submitted lay statements, 
including from his friend D.W. and his wife, reporting that 
he has had hearing trouble.

The January 2004 rating decision found that the evidence did 
not document a right ear hearing loss meeting the criteria 
for service connection until the 1990s, many years after his 
discharge.  Additionally, the rating decision noted that none 
of the medical reports indicating right ear hearing loss 
established a link between his hearing loss and military 
service.  The rating decision also noted that although there 
were statements of record indicating that the Veteran knew he 
had hearing loss; the lay persons were not qualified to 
establish that it was due to military service.  

Subsequent to the January 2004 rating decision, additional VA 
outpatient treatment records generally indicated that the 
Veteran continued to have hearing loss.  For example, a 
November 2006 VA outpatient treatment record noted that the 
Veteran had moderately-severe to severe sensorineural hearing 
loss.  A May 2007 VA examination found the Veteran to have a 
moderate to profound sensorineural hearing loss of the right 
ear; hearing impairment affecting the right ear was shown to 
be within the meaning of 38 C.F.R. § 3.385.  Additionally, a 
June 2007 VA medial opinion based on that examination found 
the Veteran's tinnitus to be caused by or a result of 
military service; the hearing loss and tinnitus were of the 
same etiology.

The evidence submitted since the January 2004 rating decision 
is new, in that it was not previously of record.  The 
evidence is also material.  The May 2007 examination revealed 
that the Veteran suffers from hearing loss within the meaning 
of 38 C.F.R. § 3.385 and the June 2007 VA opinion indicates 
that the Veteran's right ear hearing loss is of the same 
etiology of his service-connected left ear hearing loss, as 
well as his now service-connected tinnitus.  Therefore, the 
additional evidence received is "material," as it relates 
to an unestablished fact necessary to substantiate his 
service connection claim.  Accordingly, the Board finds that 
the claim for service connection for right ear hearing loss 
to be reopened. 

Right Ear Hearing Loss Claim

The Veteran essentially contends that he has right ear 
hearing loss related to his active duty service.  The Veteran 
has argued, as indicated by his June 2009 hearing testimony, 
that he was exposed to noise in-service.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The determination of whether a Veteran has a ratable hearing 
loss "disability" is governed by mechanical application of 
the criteria contained in 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability (for 
VA purposes) when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  

"[W]hen audiometric test results at a Veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may  
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v.  
Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran has claimed that he was exposed to noise in 
service.  He essentially contends that his right ear hearing 
loss is due to those experiences.  

The service treatment records do not indicate that the 
Veteran made any complaints of or received treatment for his 
hearing during service.  The Veteran's service examinations, 
including his May 1965 examination, indicated that he scored 
15/15 in the whispered voice.  His later audiometry 
examinations, including his January 1973 examination, 
indicated that he did not have right ear hearing loss 
disability under 38 C.F.R. § 3.385 for a disability under VA 
standards.  

The record is silent as to any treatment for right ear 
hearing loss for years following service.  An August 1973 VA 
ear examination found his right ear hearing to be normal.  An 
August 1992 VA examination found him to have normal right ear 
sensitivity from 250 to 1000 Hz, with a mild to moderately-
severe sensorineural loss from 1500 to 8000 Hz, with a 
excellent speech discrimination score, in quiet.  An October 
2002 VA examination also found the right ear to have 
moderately severe high-frequency sensorineural hearing loss.  
The Veteran also submitted lay statements, including from his 
friend D.W. and his wife, reporting that he has had hearing 
trouble.

A November 2006 letter, from the Veteran's private physician, 
Dr. B.C., opined that in his medical opinion, the Veteran 
suffered damage to his hearing bilaterally at the time of his 
July 1962, January 1973, and June 1973 examinations.  Dr. 
B.C. further opined that the Veteran's hearing had continued 
to deteriorate since that time.  

VA outpatient treatment records subsequently generally 
indicated that the Veteran continued to have hearing loss.  
For example, a November 2006 VA outpatient treatment record 
noted that the Veteran had moderately-severe to severe 
sensorineural hearing loss.  

The Veteran was provided VA examination in May 2007 and found 
the Veteran to have moderate to profound sensorineural 
hearing loss of the right ear.  

The threshold results, in decibels, were as follows: 



HERTZ




1000
2000
3000
4000
AVERAGE
RIGHT
55
60
80
85
70

The Veteran achieved a score of 76 percent for his word 
recognition of the right ear, under the Maryland CNC 
examination.  As was noted earlier, the Board notes that 
these test results that the Veteran suffers from right ear 
hearing impairment as defined by VA regulations as 38 C.F.R. 
§ 3.385.

The Veteran has also submitted numerous medical articles and 
treatises, including from the internet, in regards to 
possible causes of hearing loss.

Medical treatise information may be regarded as competent 
evidence where "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion." Wallin v. West, 11 Vet. 
App. 509, 513 (1998).  However, the Court has held that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element. See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Although the Veteran can provide 
testimony as to his own experiences and observations, the 
factual question of if his right ear hearing disorder can be 
attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert.  

No medical opinion was specifically provided as to the 
etiology of the Veteran's right ear hearing loss.  However, a 
June 2007 VA medial opinion based on the May 2007 VA 
examination found the Veteran's tinnitus to be caused by or a 
result of military service and that the hearing loss and 
tinnitus were of the same etiology.

Given that the Veteran has been service-connected for his 
left ear hearing loss and tinnitus, that the May 2007 VA 
examiner found both of those disorders to be of the same 
etiology, and that the November 2006 letter from Dr. B.C. 
found the Veteran's bilateral hearing loss to be due to 
service, the Board finds the evidence of record to be at 
least in equipoise as to the Veteran's right ear hearing loss 
claim.  The benefit of the doubt rule applies.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for service connection for right ear hearing loss is granted.  

Increased Rating Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Lumbosacral Spine Disability

The Veteran contends that his lumbosacral spine disability is 
more severe than indicated by the 40 percent disability 
rating previously granted him.

The Board notes that the schedular criteria used to evaluate 
the Veteran's lumbar spine disability were amended effective 
September 23, 2002, and were again revised and amended 
effective September 26, 2003.  The current claim was 
submitted in April 2005, following the 2003 amendments.  The 
Board will thus only evaluate the Veteran's disability under 
the criteria that became effective September 26, 2003.

Subsequent to the September 2003 amendments, a veteran's 
lumbosacral disability is evaluated under DC 5242.  DC 5242 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5242.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 100 percent evaluation for unfavorable 
ankylosis of the entire spine. A 50 percent evaluation is 
warranted with unfavorable ankylosis of the entire 
thoracolumbar spine. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 
Note 1 provides that for purposes of evaluations, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 60 percent evaluation is the maximum possible 
under this code section.  38 C.F.R. § 4.71a, DC 5243 (2009).

The evidence for consideration in this claim consists of 
service treatment records, indicating low back treatment, 
private medical records indicating treatment for the lumbar 
spine, and VA examinations.  The Veteran's service treatment 
records indicate that he complained of, and received 
treatment for, low back pain in service.  

The Veteran's private medical records generally indicate that 
the Veteran has been treated for many years for his service-
connected lumbar spine disability.  For example, an October 
2006 new patient evaluation, by Dr. B.C., noted that the 
Veteran had polyarthralgia and diffuse degenerative disc 
disease, among other findings.  

The Veteran was provided a VA examination in February 2007.  
The examiner noted that the Veteran had decreased motion, 
stiffness and pain.  The Veteran reported that he was unable 
to walk more than a few yards.  He denied flare-ups leading 
to incapacitating episodes; he had daily severe pain, but no 
flare-ups on top of that.  The examiner found no muscle 
spasm, localized tenderness or guarding severe enough to be 
responsible for an abnormal gait or abnormal spinal contour.    
The examiner also found the Veteran to have an antalgic gait.  
The examiner also specifically found no cervical spine or 
thoracolumbar spine ankylosis.  The examiner found the 
Veteran's pain to be his major functional limitation.  The 
examiner determined that he had pain with activity and when 
seated for long periods of time, such that the Veteran did 
not feel that desk work was possible for him.  The examiner 
also noted that the daily use of narcotics for pain 
management would make it difficult for him to keep 
employment.  The examiner found him unsuitable for employment 
even if it was sedentary.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent evaluation contemplates unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.  Although the record does indicate that the Veteran's 
range of motion of the lumbar spine is limited, he has 
repeatedly been found by both his VA examiners to have joint 
motion.  Furthermore, the February 2007 VA examination 
specifically found him to not have ankylosis of either the 
cervical or lumbar spine, such that a disability rating in 
excess of 40 percent would be warranted.  An April 2009 
private medical record from the Clinton Physical Therapy 
Center also noted that the Veteran had motion of the lumbar 
spine, though of a limited range, which also indicates that 
the Veteran does not have ankylosis of the spine.  

The appellant has also put forth credible complaints of pain.  
With regard to such complaints, the Court has held that VA 
must consider additional functional loss on use due to pain 
on motion or due to flare-ups of the disability.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-
206 (1995).  Taking all of the evidence of record into 
consideration, the Board finds that the appellant's spine 
disability is likely manifested by some functional limitation 
due to pain on motion. Therefore, the currently assigned 
evaluation of 40 percent, but not more, is warranted for it.  
The Board notes that this 40 percent rating contemplates 
complaints of pain. There is no showing of any other 
functional impairment which would warrant a higher rating for 
the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a.  

Additionally, under DC 5242, Note 1 indicates that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
separately rated under an appropriate diagnostic code.  As 
previously noted, the Veteran is currently service-connected 
for the bilateral lower extremities, secondary to his 
service-connected lumbosacral spine disability, and is 
separately rated for each extremity.  That claim is not 
currently before the Board, as the Veteran did not appeal the 
denial of increased ratings for those disabilities following 
a July 2007 rating decision.

The February 2007 VA examination indicated that the VA 
examiner found the Veteran to reported urinary urgency and 
frequency less than one hour, as well as nocturia.  The 
examiner found those symptoms to be related to his claimed 
disability.  The Veteran's reported bladder impairment will 
be addressed in the Remand section of this decision.  

The record does not indicate that the Veteran have any other 
neurologic abnormalities for rating purposes under any of the 
various diagnostic code criteria.  

Under DC 5243, based on incapacitating episodes, a 60 percent 
rating evaluation would require incapacitating episodes of a 
total duration of at least six weeks during the past 12 
months, with an "incapacitating episode" defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a (2009).

In his July 2009 hearing, the Veteran reported that he had 
been put on bedrest by his family doctor when he wanted to 
stop taking Hydrocodone for pain.  However, no medical 
records document any such orders.  The record does indicate 
that the Veteran was prescribed bedrest for 3 days, in 
January 2003, by Dr. J.S.B.; however, that prescription 
occurred prior to the current appeal.  In contrast, an April 
2009 Clinton Physical Therapy Center note indicates that the 
Veteran was prescribed physical therapy.  Numerous physical 
therapy records have been associated with the claims file.  
Additionally, Dr. D.B.C., in a June 2008 letter noted that 
the Veteran needed to remain active to avoid further 
deterioration of his joints and his spine.  Dr. K.S., in an 
October 2006 new patient evaluation, similarly found that the 
Veteran should be active and keep moving as much as possible.  
Thus, although the Veteran has claimed that he was ordered on 
bedrest at one point, the majority of the medical evidence of 
record is against such a claim.  

No medical evidence shows that the Veteran had incapacitating 
episodes prescribed by a physician or as part of a 
physician's treatment for his service-connected back 
disability.  There is also no evidence that the Veteran has 
been hospitalized for his disability over the course of this 
appeal.  

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.   The Board 
finds that no exceptional or unusual factors are in evidence, 
such as frequent periods of hospitalization, which would 
warrant an extraschedular evaluation.   The Board notes that 
the Veteran is being considered for a total rating based on 
individual unemployability (TDIU), based on all of his 
service-connected disabilities.  His unemployability will be 
addressed in the REMAND portion of this claim.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert, 1 
Vet. App. at 58.  The claim for a rating evaluation in excess 
of 40 percent for a lumbosacral spine disability is denied.  


ORDER

New and material evidence having been submitted; the 
Veteran's request to reopen the claim for entitlement to 
service connection right ear hearing loss is granted.  The 
appeal is granted to this extent only.  

Service connection for right ear hearing loss is granted

An evaluation in excess of 40 percent for the Veteran's 
service-connected lumbosacral spine disability, including 
degenerative disc disease and degenerative joint disease, is 
denied.  


REMAND

The Veteran contends that his left ear hearing loss is more 
severe than indicated by the noncompensable rating previously 
granted him.  Additionally, he claims that he has basal cell 
carcinoma of the skin, as well as, degenerative disc disease 
and degenerative joint disease of the knees, acrominal 
joints, great toes and cervical spine, claimed as 
degenerative disc disease and degenerative joint disease of 
the entire body, due to service.  He further claims that his 
service-connected disabilities warrant TDIU.  The record 
further indicates that he may have some bowel or bladder 
impairments due to his service-connected lumbosacral spine 
disability.

In regards to the Veteran's claim for degenerative disc 
disease and degenerative joint disease of the knees, 
acrominal joints, great toes and cervical spine, claimed as 
degenerative disc disease and degenerative joint disease of 
the entire body, in his May 2009 VA Form 9, the Veteran 
indicated that he wished to have a Board hearing at the RO in 
regards to that claim.  However, at the time of the July 2009 
Board hearing, testimony in regard to this issue was not 
solicited not provided, nor does the hearing transcript 
reflect that such issue was on appeal.  Since the failure to 
afford the Veteran a hearing would constitute a denial of due 
process that could result in any BVA decision being vacated, 
this matter must be addressed prior to completing appellate 
review.  See 38 C.F.R. § 20.904.  As such VA must first 
clarify whether the Veteran still desires a hearing; if  so, 
a Board hearing should be scheduled for the Veteran in 
regards to that claim.

The February 2007 VA examination found the Veteran to have 
reported urinary urgency and frequency less than one hour, as 
well as nocturia.  The examiner indicated, without 
elaboration or explanation, that such symptoms are related to 
his claimed disability lumbar spine disability.  However, the 
examiner did not provide a rational or opinion for this 
finding.  Therefore, a VA examination is necessary to 
determine whether any currently diagnosed bladder or bowel 
dysfunction is causally or etiologically related to the 
Veteran's service-connected lumbosacral spine disability.  
Under DC 5242, Note 1, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately rated under an 
appropriate diagnostic code.  

In regards to the left ear hearing loss claim, in his July 
2009 Board hearing, the Veteran reported that his left ear 
hearing had worsened since his May 2007 VA examination.  
Moreover, the Board has decided herein to award service 
connection for right ear hearing loss.  Under the rating 
criteria for hearing impairment, bilateral hearing loss is 
rated in a different manner than when service-connection is 
in effect unilaterally.  In view of the circumstances, an 
updated VA audio examination is required in order to make an 
informed decision regarding his current level of functional 
impairment and evaluate adequately his current level of 
disability. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(VA should have provided an examination based on veteran's 
complaint of increased hearing loss since his examination two 
years before).  VA's duty to assist the Veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim. See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Because the 
current level of the Veteran's disability is unclear, the 
Board believes that another examination is necessary.

Additionally, the record also indicates that the Veteran has 
been diagnosed with basal cell carcinoma of the skin.  He 
currently argues that that disorder is due to the sun 
exposure he had while in service, specifically his sun 
exposure while with the Navy.  In a February 2007 letter, the 
Veteran's private physician, Dr. L.D.S., noted that the 
Veteran had a history of multiple separate basal cell 
carcinomas and a long history of chronic outdoor sun 
exposure, some of which occurred while with the Navy.  Dr. 
L.D.S. reported that it was conceivable that some of his 
chronic sun damage was due to his military service, as well 
as other factors.

A February 2008 letter, from the Veteran's private physician, 
Dr. G.C.K., reported that the Veteran has been diagnosed with 
basal cell carcinomas related to his sun exposure over his 
lifetime.  The examiner reported that sun exposure is a 
significant factor in the development of basal cell 
carcinomas. 

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  A medical examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptom may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4).  The evidence of records indicates that the 
Veteran should be provided with a VA examination in regards 
to his claim.

In regards to the TDIU claim, that claim is inextricably 
intertwined with the issues being remanded.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  In regard to the claim for 
degenerative disc disease and 
degenerative joint disease of the 
knees, acrominal joints, great toes and 
cervical spine, claimed as degenerative 
disc disease and degenerative joint 
disease of the entire body, the RO/AMC 
shall clarify whether the Veteran still 
desires a Board hearing.  If is, the 
RO/AMC shall schedule the Veteran to 
appear at a Board hearing of the type 
desired, as soon as it may be feasible.

2.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any bowel and bladder 
dysfunction by an appropriate VA 
examiner.  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner should 
specifically list all disorders of the 
bowel and bladder and state whether 
they are attributed to the service-
connected back disability.  A clear 
rationale for all opinions is 
necessary, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board. 

3.  The Veteran should be provided a VA 
audiological examination to determine 
the current extent and severity of his 
service-connected bilateral hearing 
loss.  

4.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
basal cell carcinoma found to be 
present.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any basal cell 
carcinoma found to be present had its 
onset in, was aggravated by, or is 
otherwise related to his service.

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of his disorder, 
as well as the medical evidence of 
record, including service medical 
records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit(s) sought is/are not granted, 
the Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


